Citation Nr: 0925227	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-37 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for postgastrectomy syndrome with dumping syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1952 to January 
1954. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

This case previously reached the Board in December 2007.  At 
that time, the current claim for a disability rating in 
excess of 20 percent for postgastrectomy syndrome with 
dumping syndrome was remanded for further development.  In 
the same decision, the Board confirmed the RO's prior denial 
to reopen the Veteran's claim for surgical removal of a gall 
bladder.  This decision has not been appealed.  Thus, only 
the increased rating claim for postgastrectomy syndrome with 
dumping syndrome remains for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence shows mild postgastrectomy 
syndrome with dumping syndrome but does not show moderate 
postgastrectomy syndrome with dumping syndrome, as 
characterized by less frequent episodes of epigastric 
disorders with mild circulatory symptoms after meals.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected postgastrectomy syndrome with 
dumping syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.111, 4.112, 4.114, 
Diagnostic Code 7308 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA letters dated in January 2003, 
December 2004, and December 2007 essentially satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that would be necessary to substantiate his increased 
rating claim; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  38 U.S.C.A. § 5103(a).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his possession that might 
pertain to his claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The absence of notice of this element is of no 
consequence since it is no longer required by law.  

Furthermore, the December 2007 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

However, a content error exists in that the VCAA notice of 
record is not fully compliant with the U.S. Court of Appeals 
for Veterans Claims (Court) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In Vasquez, the Court held 
that, at a minimum, 38 U.S.C.A. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Id. at 43-44.  Here, the VCAA notice letters of record were 
not compliant with elements (1), and (2) listed above in 
Vazquez-Flores.  The letters failed to notify the Veteran of 
the need to demonstrate the effect that worsening of his 
disability has on his employment and daily life.  The RO also 
failed to notify the Veteran of the specific legal criteria 
necessary to substantiate a higher rating under 38 C.F.R. 
§§ 4.111, 4.112, 4.114, Diagnostic Code 7308 (2008).  
Therefore, there is a content error present in VCAA notice.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial.  However, the United States Supreme 
Court (Supreme Court) recently reversed the Federal Circuit 
Court's holding in Shinseki v. Sanders, 556 U. S. ___ (2009), 
holding that the Federal Circuit had placed an "unreasonable 
evidentiary burden upon the VA..." by creating a presumption of 
prejudice with regard to deficient VCAA notice (slip. op. at 
11). The Supreme Court reiterated that "the party that 'seeks 
to have a judgment set aside because of an erroneous ruling 
carries the burden of showing that prejudice resulted.'"  
Id., citing Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see 
also Tipton v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) 
(per curiam); United States v. Borden Co., 347 U. S. 514, 
516-517 (1954); cf. McDonough Power Equipment, Inc. v. 
Greenwood, 464 U. S. 548, 553 (1984); Market Street R. Co. v. 
Railroad Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding 
error harmless "in the absence of any showing of . . . 
prejudice").  It then emphasized that its holding did not 
address the lawfulness of the Court's reliance on the premise 
that a deficiency with regard to informing a Veteran about 
what further information was necessary to substantiate his 
claims had a "natural effect" of prejudice, but that 
deficiencies regarding what portions of evidence VA would 
obtain and what portions the Veteran must provide did not. 
(slip. op. at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because  (1) the defect was 
cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) a benefit could not have been awarded as a matter of law.  
Sanders, 487 F. 3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding the Board had erred by relying on 
various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In this vein, the presumption of prejudice to the Veteran due 
to the content error in VCAA notice for his increased rating 
claim has been rebutted by:  first, evidence of actual 
knowledge on the part of the Veteran; and second, evidence 
that a reasonable person could understand what was needed to 
substantiate the Veteran's claim for an increased rating.  

In order to show that he merits an increased rating, the 
Veteran must show that his postgastrectomy syndrome with 
dumping syndrome has increased in severity according the 
standards presented in 38 C.F.R. §  4.114, Diagnostic Code 
7308.  The Veteran has demonstrated knowledge of the 
applicable standards in his February 2003 statement, as well 
as the October 2005 VA Form 646, wherein he relates the 
relevant symptoms that he has been experiencing.  In these 
statements, the Veteran indicated his knowledge of the 
requirements for an increased rating under the appropriate 
Diagnostic Code.

Furthermore, a reasonable person should have known the 
criteria for a higher rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7308 after receiving the August 2004 SOC.  
Specifically, this document provided the Veteran with a 
summary of the pertinent evidence as to his postgastrectomy 
syndrome with dumping syndrome, citations to the pertinent 
laws and regulations governing a higher rating for his 
increased rating claim (in this case 38 C.F.R. §§ 4.111, 
4.112, 4.114, Diagnostic Code 7308 (2008)), and a summary of 
the reasons and bases for the RO's decision to deny a higher 
rating for his disorder.  In addition, the RO rating decision 
of April 2003 cited the relevant Diagnostic Code, which was 
used to make the determination of the Veteran's disability 
level.  These documents were sufficient to make the 
reasonable person aware of the requirements for an increased 
rating for the Veteran's disorder.  Thus, the presumption of 
prejudice has been rebutted by the evidence of record. 

In regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in April 2003, the 
preferred sequence.  But in Pelegrini II, the Court clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. at 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The Federal Circuit Court recently 
held that a SOC or a supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after providing the 
Veteran with additional VCAA notice by readjudicating the 
case by way of a SSOC in April 2009.  Therefore, since the VA 
cured the timing error and because the Veteran has not 
challenged the sufficiency of his notice, the Board has not 
erred in finding that the VA complied with its duty to 
notify.  In essence, the timing defect in the notices has 
been rectified by the latter readjudication.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The RO has secured service treatment 
records (STRs), VA treatment records, VA medial examinations, 
and private medical evidence as identified by the Veteran.  
The Veteran has submitted personal statements, private 
medical evidence, and employment records.  The Board is also 
satisfied as to substantial compliance with its December 2007 
remand directives, as the Veteran was provided with further 
notice, the opportunity to submit additional evidence, a VA 
medical examination, and a readjudication of his claim.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran 
has not provided authorization for the VA to obtain any 
additional medical records that the VA has not already 
attempted to retrieve and received a negative response, nor 
has he indicated that such additional records exist.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has 
been met.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a Veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§§ 4.20; see also 38 C.F.R. § 4.27 (providing specific means 
of listing the diagnostic code for an unlisted disease or 
injury).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The postgastrectomy syndrome with dumping syndrome disability 
on appeal arises from a claim for an increased rating 
received by the RO in July 2002.  As a result, the present 
level of the Veteran's postgastrectomy syndrome with dumping 
syndrome is the primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the Court recently held that 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, 
the Board must consider whether there have been times when 
the Veteran's disability has been more severe than at others.  
Then, if there have, the Board may "stage" the rating.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period of one year before the claim was filed (in this case, 
July 2002) until the VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

Analysis

The Veteran's postgastrectomy syndrome with dumping syndrome 
is currently rated at 20 percent under Diagnostic Code 7308, 
for postgastrectomy syndrome.  38 C.F.R. § 4.114.  This 
rating has been in effect since December 1, 1965. 

Other Diagnostic Codes for gastric disabilities that provide 
a rating greater than 20 percent are not more appropriate in 
this case because the facts of this case do not support their 
application.  See, e.g.,  38 C.F.R. § 4.114, Diagnostic Code 
7304 (gastric ulcer), 7306 (ulcer, marginal (gastrojejunal)), 
7307 (hypertrophic gastritis), 7309 (stenosis of the 
stomach), 7310 (residuals of injury to the stomach).  There 
is no evidence in the record of any of these factors 
affecting the Veteran, thus they shall not be used in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  It follows that the 
Board will evaluate his disability under Diagnostic Code 7308 
for postgastrectomy syndromes.  

Diagnostic Code 7308 provides ratings for postgastrectomy 
syndromes.  Postgastrectomy syndromes that are mild, with 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations, are rated as 20 percent disabling.  
Postgastrectomy syndromes that are moderate, with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss, are rated as 40 percent disabling.  
Postgastrectomy syndromes that are severe, with associated 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia, are rated as 60 percent disabling.  
38 C.F.R. § 4.114. 

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycaemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestation of 
hypoglycaemia.  38 C.F.R. § 4.111.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individuals baseline weight, sustained 
for three months or longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that 
there has been substantial weight loss with inability to 
regain it despite appropriate thereby.  "Baseline weight" 
means the average weight for the two-year-period preceding 
onset of the disease.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

Concerning this, the comprehensive picture presented 
indicates that the Veteran is only experiencing mild 
postgastrectomy syndrome, in accordance with 38 C.F.R. 
§ 4.114 Diagnostic Code 7308.  In this vein, the VA medical 
examination from February 2003 revealed that the Veteran had 
only mild symptoms requiring a continuation of the 20 percent 
rating at that time.  The Veteran exhibited a weight of 
between 115 and 120 pounds, while his weight at the time of 
VA medical examination of November 1966 noted a weight of 122 
pounds.  The Veteran reported that he had a very good 
appetite and ate 3-4 meals a day.  There was some evidence of 
epigastric distress such as certain foods that the Veteran 
cannot eat such as sweets, spicy, or fried chicken.  There 
was no evidence of epigastric disorders such as vomiting, 
hematemesis, or melena.  Finally, there was no indication of 
nausea, sweating, or circulatory disturbances after meals.  
The examiner further concluded that the Veteran did not have 
hypoglycemia or hypotension.  The Board notes that at this 
time, the Veteran did report dumping syndrome, as well as 
diarrhea within 20 to 40 minutes of eating a meal and that he 
had constipation only one time a month.  However, as there 
were no indications of episodes of epigastric disorders; the 
overall picture revealed only a mild disability rating 
requiring continuing the 20 percent rating in effect.  See 
38 C.F.R. § 4.113 Diagnostic Code 7308.

The more recent private treatment record dated in October 
2004 by Dr. M.K., M.D., confirms the VA medical examiner's 
diagnosis.  Dr. M.K. indicated that there was no blood or 
vomiting, although the Veteran experienced abdominal 
discomfort.  Furthermore, the most recent VA medical 
examination from August 2008 revealed that the Veteran 
continued to have only mild postgastrectomy syndrome with 
dumping syndrome.  According to the VA medical examiner, the 
Veteran had experienced weight loss to 102 pounds.  At the 
time of the Veteran's prior February 2003 VA medical 
examination, he weighed between 115 and 120 pounds, which 
indicates weight loss of between 11 and 15 percent, 
considered "minor weight loss" for the purposes of rating 
the digestive system.  See 38 C.F.R. § 4.112.  Furthermore 
the Veteran also only had "occasional diarrhea 45 minutes" 
after eating, but "no dumping syndrome [symptoms]."  The 
examiner further noted that the Veteran did "not experience 
periods of epigastric distress, nausea, circulatory 
disturbances after meals, or hypoglycemic [symptoms]."  
Thus, a rating higher than 20 percent is not appropriate as 
the Veteran does not experience epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  Finally, there was no indication 
of nausea, sweating, or circulatory disturbances after meals.

The Veteran did report a knot in his stomach which appears 
about every day, as well as a bowel problem, and that he is 
"either constipated or dehydrated all of the time."  See 
the Veteran's statement dated in February 2003.  Furthermore, 
he "can't eat very much at a time... and can't eat sweets."  
Id.  Nevertheless, the weight of the medical evidence related 
above and the symptoms presented by the Veteran through his 
statements continue to be properly assessed as mild 
postgastrectomy syndromes under Diagnostic Code 7308.  See 
38 C.F.R. §§ 4.3, 4.114.  In summary, the Board finds that 
the Veteran's postgastrectomy syndrome with dumping syndrome 
does not warrant a rating in excess of 20 percent.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
further staged rating is appropriate.  Here, the Board finds 
that the Veteran is only entitled to a 20 percent rating.  
There is no basis to "stage" his ratings any further. 

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The 
evidence does not show a marked interference with his ability 
to work, meaning above and beyond that provided for by the 
Veteran's separate schedular rating.  See, too, 38 C.F.R. 
§ 4.1 (indicating that, generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability).  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  There is no indication 
that he is currently being treated for his postgastrectomy 
syndrome with dumping syndrome either on an outpatient basis, 
or as an inpatient.  Consequently, the Board does not have 
any obligation to remand this case to the RO for further 
consideration of this issue and possible referral to VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for a disability rating in excess of 20 percent for 
postgastrectomy syndrome with dumping syndrome, the "benefit-
of-the-doubt" rule is not applicable and the Board must deny 
his claim.  38 U.S.C.A. § 5107(b). 



ORDER

A disability rating in excess of 20 percent for 
postgastrectomy syndrome with dumping syndrome, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


